EXECUTION COPY Exhibit TEXAS-NEW MEXICO POWER COMPANY to THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee FIRST SUPPLEMENTAL INDENTURE dated as of March 23, 2009 Supplemental to the First Mortgage Indenture dated as of March 23, 2009 Establishing a series of Securities designated 9.50% FIRST MORTGAGE BONDS, DUE 2019, SERIES 2009A THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A UTILITY THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS FIRST SUPPLEMENTAL INDENTURE, dated as of March 23, 2009, between TEXAS-NEW MEXICO POWER COMPANY, a corporation organized and existing under the laws of the State of Texas (hereinafter called the “Company”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking association organized and existing under the laws of the United States (hereinafter called the “Trustee”), as Trustee under the Indenture hereinafter referred to. RECITALS OF THE COMPANY WHEREAS, the Company has heretofore executed and delivered to the Trustee a First Mortgage Indenture dated as of March 23, 2009 (the “Indenture”), providing for the issuance by the Company from time to time of its bonds, notes or other evidence of indebtedness to be issued in one or more series (in the Indenture and herein called the “Securities”) and to provide security for the payment of the principal of and premium, if any, and interest, if any, on the Securities and the performance and observance of the other obligations of the Company thereunder; and WHEREAS, the Company, in the exercise of the power and authority conferred upon and reserved to it under the provisions of the Indenture and pursuant to appropriate resolutions of the Board of Directors, has duly determined to make, execute and deliver to the Trustee this First Supplemental Indenture to the Indenture as permitted by Sections 2.01, 3.01 and 14.01 of the Indenture in order to establish the form and terms of, and to provide for the creation and issuance of, a first series of Securities under the Indenture in an initial aggregate principal amount of $265,500,000; and WHEREAS, all things necessary to make the Securities of the first series, when executed by the Company and authenticated and delivered by the Trustee or any Authenticating Agent and issued upon the terms and subject to the conditions hereinafter and in the Indenture set forth against payment therefor the valid, binding and legal obligations of the Company and to make this First Supplemental Indenture a valid, binding and legal agreement of the Company, have been done; NOW, THEREFORE, THIS FIRST SUPPLEMENTAL INDENTURE WITNESSETH that, in order to establish the terms of a series of Securities and for and in consideration of the premises and of the covenants contained in the Indenture and in this First Supplemental Indenture and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, intending to be legally bound, it is mutually covenanted and agreed as follows: ARTICLE ONE DEFINITIONS Section 1.01 Certain Definitions. Each capitalized term that is used herein and is defined in the Indenture shall have the meaning specified in the Indenture unless such term is otherwise defined herein. The following terms have the meanings given to them in this Article One and, for purposes of this First Supplemental Indenture, such meanings shall supersede and replace the meanings given them, if any, in the Indenture: “Agent Members” has the meaning assigned to it in Section 2.04. “Certificated First Mortgage Bond” means any First Mortgage Bond issued in fully-registered, certificated form (other than a Global First Mortgage Bond), which shall be substantially in the form of Exhibit A, with appropriate legends as specified in Exhibit A. “Comparable Treasury Issue” means the U.S. Treasury security or securities selected by the Independent Investment Banker as having a maturity comparable to the remaining term of the First Mortgage Bonds (as defined in Section 2.01) to be redeemed that would be used, at the time of selection and in accordance with customary market practice, in pricing new issues of corporate debt securities of a comparable maturity to the remaining term of such First Mortgage Bonds. “Comparable Treasury Price” means, with respect to any Redemption Date: (i) the bid-side for the Comparable Treasury Issue as of the third Business Day preceding the Redemption Date, as set forth in the daily statistical release (or any successor release) published by The Wall Street Journal in the table entitled “Treasury Bonds, Notes, and Bills,” as determined by the Independent Investment Banker, or (ii) if such release (or any successor release) is not published or does not contain such prices on such Business Day: (x) the average of the Reference Treasury Dealer Quotations for that Redemption Date, after excluding the highest and lowest of the Reference Treasury Dealer Quotations, (y) if the Trustee obtains fewer than four Reference Treasury Dealer Quotations, the average of all Reference Treasury Dealer Quotations so received, or (z) if only the Reference Treasury Dealer Quotation is received, such quotation. 2 “Distribution Compliance Period” means, in respect of any Regulation S Global First Mortgage Bond, the 40 consecutive days beginning on and including the later of (a) the day on which any First Mortgage Bonds represented thereby are offered to Persons other than distributors (as defined in Regulation S under the Securities Act) pursuant to Regulation S and (b) the issue date for such First Mortgage
